                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

FELICIA J. JEFFERSON,                                     )
                                                          )
                                Plaintiff,                )
                                                          )
v.                                                        )      Case No. 18-2620-KHV
                                                          )
AMSTED RAIL,                                              )
                                                          )
                                Defendant.                )

                                             ORDER

        Plaintiff’s application for leave to file and continue this action without payment of

fees or costs (ECF No. 3) is hereby granted. If not previously provided, plaintiff is directed

to provide the addresses of all named defendants by no later than December 7, 2018, so

that the Clerk of the Court may proceed with service of process. The Clerk shall issue

summons to the U.S. Marshal or Deputy Marshal, who are appointed pursuant to Fed. R.

Civ. P. 4(c)(3).

        A copy of this order shall be mailed to plaintiff by certified and regular mail.

        IT IS SO ORDERED.

        Dated November 19, 2018, at Kansas City, Kansas.

                                                           s/ James P. O’Hara
                                                          James P. O’Hara
                                                          U.S. Magistrate Judge




                                               1
O:\ORDERS\18-2620-KHV-3.docx
